DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features: 
1) “different voltages are applied to the first subpixel and the second subpixel” in claims 1, 17 and 18, 
2) “the first subpixel and a common voltage line of the pixel structure are connected at the first bleeder portion” in claim 3, 
3) “one end of the first bleeder portion is connected to the first subpixel and a common voltage line of the pixel structure” in claim 4,
4) “a same voltage is applied to the areas of the first subpixel and the third pixel” in claims 5 and 20, 
5) “the third angle and the second angle are different” in claim 9 and 
6) “one end of the first bleeder portion is connected to the first subpixel and a common voltage line of the display panel” and “a same voltage is applied to the areas of the first subpixel and the third pixel” in claim 17 (emphasis added) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 17 and 18 each recite limitation “different voltages are applied to the first subpixel and the second subpixel”. However, there is no detailed circuit structure provided in the original disclosure to convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant appears to rely on para. [00119], i.e., “optionally, one end of the first bleeder portion 26 is connected to the first subpixel 21 and common voltage line of the pixel structure 2”, for supporting the claimed limitation. However, essential information such as 1) detailed structure of first bleeder portion 26 with clearly labeled connection terminal to a common voltage line, 2) common voltage line itself, and 3) how the common voltage line is related to the pixel structure and/or display device as a whole and first bleeder potion 26 in position is not provided in any drawing. Because of the missing information, it fails to convey to one ordinary skill in the relevant art that Applicant indeed, at the time the application was filed, had possession of the claimed invention.
Claims 2-16 are rejected because they depend on claim 1.
Claims 19-20 are rejected because they depend on claim 18.

Claim 3 recites “the first subpixel and a common voltage line of the pixel structure are connected at the first bleeder portion” (emphasis added). However, there is no disclosure of an example illustrating how exactly the limitation is implemented in the claimed pixel structure. That is to say, it does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “one end of the first bleeder portion is connected to the first subpixel and a common voltage line of the pixel structure”. However, there is no disclosure of an example illustrating how exactly the limitation is implemented in the claimed pixel structure. That is to say, it does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5-13 are rejected because they depend on claim 4. 
Claim 5 recites claim limitation “a same voltage is applied to the areas of the first subpixel and the third pixel”. However, there is no disclosure of an example showing how exactly the limitation is implemented in the claimed pixel structure. That is to say, it does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “the third angle and the second angle are different”. However, there is no disclosure of an example showing how exactly the limitation is implemented in the claimed 
Claim 17 recites “one end of the first bleeder portion is connected to the first subpixel and a common voltage line of the display panel” and “a same voltage is applied to the areas of the first subpixel and the third pixel”. However, there is no disclosure of an example illustrating how exactly the limitations are implemented in the display device. That is to say, it does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites claim limitation “a same voltage is applied to the areas of the first subpixel and the third pixel”. However, there is no disclosure of an example showing how exactly the limitation is implemented indeed. That is to say, it is not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2015/0234238).
Regarding claim 1, Chen teaches a pixel structure (Figs. 2-3: pixel 101), comprising: 
a first subpixel (Figs. 2-3: pixel 102) and a second subpixel (Figs. 2-3: pixel 103), wherein the first subpixel comprises a first horizontal trunk line (Fig. 3: first truck portion 124) and a first domain line (Fig. 3: first branch portions 125), and an angle between the first horizontal trunk line and the first domain line is a first angle (Fig. 3: angle [Symbol font/0x71]1);
the second subpixel comprises a second horizontal trunk line (Fig. 3: second truck portion 126) and a second domain line (Fig. 3: one of second branch portions 127), and an angle between the second horizontal trunk line and the second domain line is a second angle (Fig. 3: angle [Symbol font/0x71]2); and 
different voltages are applied to the first subpixel and the second subpixel ([0043]).

Regarding claim 16, Chen teaches the pixel structure according to claim 1. Chen further teaches the pixel structure according to claim 1, wherein the first angle and the second angle are different (Fig. 4; [0036]-[0037]).

Regarding claim 18, Chen teaches a display device (abstract: display apparatus), comprising a display panel (abstract: LCD panel), wherein the display panel comprises: 
a first substrate (Fig. 2: substrate 120);
a second substrate (Fig. 2: substrate 110), arranged opposite to the first substrate; 

a pixel structure (Figs. 2-3: pixel 101), arranged on the first substrate, wherein 
the pixel structure comprises a first subpixel (Figs. 2-3: pixel 102) and a second subpixel (Figs. 2-3: pixel 103); and the first subpixel comprises a first horizontal trunk line (Fig. 3: first truck portion 124) and a first domain line (Fig. 3: first branch portions 125), and an angle between the first horizontal trunk line and the first domain line is a first angle (Fig. 3: angle [Symbol font/0x71]1); 
the second subpixel comprises a second horizontal trunk line (Fig. 3: second truck portion 126) and a second domain line (Fig. 3: one of second branch portions 127), and an angle between the second horizontal trunk line and the second domain line is a second angle (Fig. 3: angle [Symbol font/0x71]2); and 
different voltages are applied to the first subpixel and the second subpixel ([0043]).

Claims 1-4 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2016/0299392).
Regarding claim 1, Cheng teaches a pixel structure (Figs. 1-2), comprising: 
a first subpixel (Figs. 2 and 5: first sub-pixel 50a) and a second subpixel (Figs. 2 and 5: second sub-pixel 50b), wherein the first subpixel comprises a first horizontal trunk line (Fig. 2: first vein-like part 50a1) and a first domain line (Fig. 2: first branch parts 50a3), and an angle between the first horizontal trunk line and the first domain line is a first angle (Fig. 2: angle between first vein-like part 50a1 and parts 50a3);

different voltages are applied to the first subpixel and the second subpixel (Figs. 5-6; [0039]).

Regarding claim 2, Cheng teaches the pixel structure according to claim 1. Cheng further teaches the pixel structure according to claim 1, comprising: 
a bidirectional thin film transistor (Figs. 1-2: T1 and T2 collectively forming a bidirectional thin film), wherein two ends of the bidirectional thin film transistor are capable of voltage transmission; 
a first bleeder portion (Fig. 2-5: gate line GLn, via hole 40a, via hole 40c, via hole 40d, charge adjustment-control line CALn and electrical connection portions between each other reading on “first bleeder portion”; via hole 40a connected to drain 33a of T1; via hole 40c connected to  and source 31c of T3; drain of T1 and source of T3 being connected in view of Fig. 5), connected to one end of the bidirectional thin film transistor and the first subpixel; and 
a second bleeder portion (Figs. 2-5: gate line GLn, via hole 40b and electrical connection portions between each other reading on “second bleeder portion”), connected to the other end of the bidirectional thin film transistor and the second subpixel.

claim 3, Cheng teaches the pixel structure according to claim 2. Cheng further teaches the pixel structure according to claim 2, wherein the first subpixel and a common voltage line ([0027]: “The common electrode line includes a first common electrode line 151 and a second common electrode line 152”; Figs. 2-5) of the pixel structure are connected at the first bleeder portion (Fig. 5), and the second subpixel is connected to the bidirectional thin film transistor by using the second bleeder portion (Figs. 2 and 5).

Regarding claim 4, Cheng teaches the pixel structure according to claim 2. Cheng further teaches the pixel structure according to claim 2, wherein one end of the first bleeder portion (Fig. 2: gate line GLn) is connected to the first subpixel and a common voltage line ([0027]: “The common electrode line includes a first common electrode line 151 and a second common electrode line 152”; Figs. 2-5) of the pixel structure, and the other end (Fig. 2: drain 33a and via hole 40a) is connected to the bidirectional thin film transistor; and 
one end of the second bleeder portion (Fig. 2: drain 33b and via hole 40b) is connected to the second subpixel, and the other end (Fig. 2: gate line GLn) is connected to the bidirectional thin film transistor.

Regarding claim 18, Cheng teaches a display device ([0004]), comprising a display panel ([0004]), wherein the display panel comprises: 
a first substrate (Fig. 7: display substrate 3);
a second substrate (Fig. 2: substrate 2), arranged opposite to the first substrate; 

a pixel structure (Figs. 2-5), arranged on the first substrate, wherein 
the first subpixel comprises a first horizontal trunk line (Fig. 2: first vein-like part 50a1) and a first domain line (Fig. 2: first branch parts 50a3), and an angle between the first horizontal trunk line and the first domain line is a first angle (Fig. 2: angle between first vein-like part 50a1 and parts 50a3);
the second subpixel comprises a second horizontal trunk line (Fig. 2: second vein-like part 50b1) and a second domain line (Fig. 2: second branch parts 50b3), and an angle between the second horizontal trunk line and the second domain line is a second angle (Fig. 2: angle between second vein-like part 50b1 and parts 50b3) and 
different voltages are applied to the first subpixel and the second subpixel (Figs. 5-6; [0039]).

Claim 19 is rejected for substantially the same rationale as applied to claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0234238) in view of Feng et al. (US 2018/0275444).
Regarding claim 14, Chen teaches the pixel structure according to claim 1. Chen further teaches the pixel structure according to claim 1, wherein the first angle and the second angle are different (Fig. 4; [0036]-[0037]).
Chen does not further teach the pixel structure comprising: 
a third subpixel, wherein the third subpixel comprises a third domain line and a third horizontal trunk line; 
an angle between the third domain line and the third horizontal trunk line is a third angle.
The instant invention is different from Chen’s disclosure in that the instant invention has each pixel unit configured to have three subpixels and Chen’s disclosure has each pixel unit configured to have two subpixels. However, it is not new in the related art configuring each pixel unit to have three subpixels. 
Feng, for instance, teaches in Figs. 2-3 and para. [0017] that each pixel 20 has three subpixels 21, 22 and 23.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Feng’s technique with Chen’s technique, adding a third subpixel to each pixel unit of Chen and constructing the third subpixel with the similar concept used for Chen’s first subpixel 102 and second subpixel 103, i.e., configuring the third subpixel to have four domain regions divided by a horizontal trunk portion and a vertical portion (Chen: Fig. 4). The modification would result in: 

an angle between the third domain line and the third horizontal trunk line is a third angle.
The motivation/suggestion would have been to further improve the color shift phenomenon when in a large viewing angel and increases the display quality (Chen: abstract).

Regarding claim 15, Chen teaches the pixel structure according to claim 1. Chen further teaches the pixel structure according to claim 1, wherein
the first angle, the second angle and the third angle are different (Fig. 4; [0036]-[0037]), and voltages of the first subpixel and the second subpixel are different ([0043]).
Chen does not further teach the pixel structure comprising: 
a third subpixel, wherein the third subpixel comprises a third domain line and a third horizontal trunk line; 
an angle between the third domain line and the third horizontal trunk line is a third angle.
The instant invention is different from Chen’s disclosure in that the instant invention has each pixel unit configured to have three subpixels and Chen’s disclosure has each pixel unit configured to have two subpixels. However, it is not new in the related art configuring each pixel unit to have three subpixels. 
Feng, for instance, teaches in Figs. 2-3 and para. [0017] that each pixel 20 has three subpixels 21, 22 and 23.

the third subpixel comprises a third domain line and a third horizontal trunk line; 
an angle between the third domain line and the third horizontal trunk line is a third angle.
The motivation/suggestion would have been to further improve the color shift phenomenon when in a large viewing angel and increases the display quality (Chen: abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693